—Judgment unanimously affirmed. Memorandum: Under the circumstances of this case, County Court did not abuse its discretion in denying *950defendant youthful offender treatment, and we decline to exercise our interest of justice jurisdiction to grant such treatment (see, People v Parker, 222 AD2d 1122; People v Gaziano [appeal No. 1], 219 AD2d 870; cf., People v Shrubsall, 167 AD2d 929, 930). Furthermore, we conclude that the imposition of an indeterminate term of incarceration of 2 to 4 years upon defendant’s conviction of attempted criminal sale of a controlled substance in the third degree, a class C felony, is neither unduly harsh nor severe (see, CPL 470.15 [6] [b]). (Appeal from Judgment of Niagara County Court, Fricano, J.— Attempted Criminal Sale Controlled Substance, 3rd Degree.) Present — Green, J. P., Fallon, Callahan, Doerr and Davis, JJ.